DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 1, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott et al [20130048040], further in view of Waterhouse et al [20130000693] and Marks [4619244].
With respect to claim 1, Scott discloses: A solar oven system, comprising: a solar oven radiation collection device (90); a structural extension assembly (65) that extends in a radial direction with respect to a structure [see FIG 1A]; a moveable transport (70) that provides linear movement of the solar oven radiation collection device along an axis of the structural extension assembly [paragraph 0071]; a solar altitude electric motor (245) used to adjust orientation of the solar oven radiation collection device to take into account changes in solar altitude with respect to time [paragraph 0052]; a solar azimuth electric motor (225) used to adjust orientation of the solar oven radiation collection device to take into account changes in azimuth with respect to time [paragraph 0051]. Scott however does not disclose the deploy motors as claimed or the override handles as claimed.
Waterhouse makes up for the deficiency of a linear deploy electric motor by teaching a solar tracking collector (10, 100) having linear actuator motors (elements 400a, 400b) for altitude and azimuth tracking, paragraph 0053) and a cable actuation mechanism (motor 402, cable 404), wherein if used to modify Scott would then show:
{cl. 1, 1st deficiency) a linear deploy electric motor that is used to control linear movement of the solar oven radiation collection device along the axis of the structural extension assembly [see FIG 6, paragraph 0051].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the solar collector of Scott with the teachings of Waterhouse 
Marks makes up for the deficiency of the override handle by teaching solar collector (31) with at least one override mechanism (49) [see FIG 1] wherein said mechanism, if applied to all motors would then show:
{cl. 1, 2nd deficiency) a linear deploy override handle (49) that allows an operator to disengage power transmission of linear deploy electric motor and manually adjust linear movement of the solar oven radiation collection device along the axis of the structural extension assembly; a solar altitude override handle (49) that allows an operator to disengage power transmission of solar altitude electric motor and manually adjust position the solar oven radiation collection device for solar altitude; and a solar azimuth override handle (49) that allows an operator to disengage power transmission of solar azimuth electric motor and manually adjust position the solar oven radiation collection device for solar altitude [see FIG 1, col 3, line 4-31]. It is understood that there is only one override mechanism taught by Marks, however it is reasonable to assume one of ordinary skill would have the knowledge to provide an override for all motors because the concept has been taught by Marks. The modification therefore would involve a providing the clutch member (49) to each of the motors of Scott.
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the solar collector of Scott with the teachings of Marks because Marks provides an override handle for a motor to allow of manual tracking which is beneficial in the event of motor failure.
With respect to claim 14, Scott discloses: A positioning system that positions a solar oven radiation collection device (90), the positioning system, comprising: a structural extension assembly (65) that extends in a radial direction with respect to a structure [see FIG 1A]; a moveable transport (70) that provides linear movement of the solar oven radiation collection device along an axis of the structural extension assembly [paragraph 0071]; a solar altitude electric motor (245) used to adjust orientation of the solar oven radiation collection device to take into account changes in solar altitude with respect to time [paragraph 0052]; a solar azimuth electric motor (225) used to adjust orientation of the solar oven radiation collection device to take into account changes in azimuth with respect to time [paragraph 0051]. Scott however does not disclose the deploy motors as claimed or the override handles as claimed.
Waterhouse makes up for the deficiency of a linear deploy electric motor by teaching a solar tracking collector (10, 100) having linear actuator motors (elements 400a, 400b) for altitude and azimuth tracking, paragraph 0053) and a cable actuation mechanism (motor 402, cable 404), wherein if used to modify Scott would then show:
{cl. 14, 1st deficiency) a linear deploy electric motor that is used to control linear movement of the solar oven radiation collection device along the axis of the structural extension assembly [see FIG 6, paragraph 0051].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the solar collector of Scott with the teachings of Waterhouse because Waterhouse provides a motor assembly that allows for linear movement for optimal solar conversion.
Marks makes up for the deficiency of the override handle by teaching solar collector (31) with at least one override mechanism (49) [see FIG 1] wherein said mechanism, if applied to all motors would then show:
{cl. 14, 2nd deficiency)a linear deploy override handle (49) that allows an operator to disengage power transmission of linear deploy electric motor and manually adjust linear movement of the solar oven radiation collection device along the axis of the structural extension assembly; a solar altitude override handle (49) that allows an operator to disengage power transmission of solar altitude electric motor and manually adjust position the solar oven radiation collection device for solar altitude; and a solar azimuth override handle (49) that allows an operator to disengage power transmission of solar azimuth electric motor and manually adjust position the solar oven radiation collection device for solar altitude [see FIG 1, col 3, line 4-31]. It is understood that there is only one override mechanism taught by Marks, however it is reasonable to assume one of ordinary skill would have the knowledge to provide an override for all motors because the concept has been taught by Marks. The modification therefore would involve a providing the clutch member (49) to each of the motors of Scott
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the solar collector of Scott with the teachings of Marks because Marks provides an override handle for a motor to allow of manual tracking which is beneficial in the event of motor failure.
Claim 8 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott et al [20130048040], further in view of Waterhouse et al [20130000693] and Lewandowski [4147154].
With respect to claim 8, Scott discloses: A solar oven system, comprising: a solar oven radiation collection device (90); a structural extension assembly (65) that extends in a radial direction with respect to a structure [see FIG 1A]; a moveable transport (70) that provides linear movement of the solar oven radiation collection device along an axis of the structural extension assembly [paragraph 0071]; a solar altitude electric motor (245) used to adjust orientation of the solar oven radiation collection device to take into account changes in solar altitude with respect to time [paragraph 0052]; a solar azimuth electric motor (225) used to adjust orientation of the solar oven radiation collection device to take into account changes in azimuth with respect to time [paragraph 0051]. Scott however does not disclose the linear deploy electric motor or the timers as claimed. 
Waterhouse makes up for the deficiency of a linear deploy electric motor by teaching a solar tracking collector (10, 100) having linear actuator motors (elements 400a, 400b) for altitude and azimuth tracking, paragraph 0053) and a cable actuation mechanism (motor 402, cable 404), wherein if used to modify Scott would then show:
{cl. 8, 1st deficiency) a linear deploy electric motor that is used to control linear movement of the solar oven radiation collection device along the axis of the structural extension assembly [see FIG 6, paragraph 0051].
 It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the solar collector of Scott with the teachings of Waterhouse because Waterhouse provides a motor assembly that allows for linear movement for optimal solar conversion.
Lewandowski makes up for the deficiency of a timer by teaching a solar collector (40) capable of tracking the sun horizontally and vertically with the use of gear systems (32) and screw jack (34) having frame rotation means (30) which are moved by separate motors (not shown) that communicate with a solar energy sensing means (50) and run on a timer, such that a modification would involve a timer as taught by Lewandowski to each of the motors of Scott, such that the modification would reasonably result in:
{cl. 8, 2nd deficiency) a first timer that controls operation of the solar altitude electric motor to allow positioning of solar oven radiation collection device to take into account changes in sun altitude over cook time; and a second timer that controls operation of the solar azimuth electric motor to allow positioning of solar oven radiation collection device to take into account changes in sun azimuth over the cook time [col 3, line 10-col 4, line 2].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the solar collector of Scott with the teachings of Lewandowski because Lewandowski provides a timer associated with actuating motors that prevents any unnecessary movement based on cloud accumulation and solar tracking.
Claim 2 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Scott et al [20130048040], in view of Waterhouse et al [20130000693] and Marks [4619244], further in view of Lewandowski [4147154].
Regarding claim 2, Scott discloses the invention as substantially claimed, however does not disclose the timer as claimed. Lewandowski makes up for the deficiency of a timer by teaching a solar collector (40) capable of tracking the sun 
{cl. 2} A solar oven system as in claim 1, additionally comprising: a first timer that controls operation of the solar altitude electric motor to allow positioning of solar oven radiation collection device to take into account changes in sun altitude over cook time; and a second timer that controls operation of the solar azimuth electric motor to allow positioning of solar oven radiation collection device to take into account changes in sun azimuth over the cook time [col 3, line 10-col 4, line 2].
It would have been obvious to a person of ordinary skill in the art at the time of the invention to modify the solar collector of Scott with the teachings of Lewandowski because Lewandowski provides a timer associated with actuating motors that prevents any unnecessary movement based on cloud accumulation and solar tracking.
Allowable Subject Matter
Claims 3-7, 9-13 and 15-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The identified claims contain allowable subject matter, because the applied prior art does not show further details of a timer as claimed and any incorporation of prior art would cause modification to a teaching reference. For example, although Lewandowski 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Siddiqui et al [20140230804] Berman [6731250] are considered relevant art because Siddiqui teaches altitude and azimuth motors [paragraph 0049] while Berman teaches a motorized extendible support located on a building [see FIGs 3 and 4].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVINASH A SAVANI whose telephone number is (571)270-3762. The examiner can normally be reached Monday thru Friday 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on 571-270-5614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/AVINASH A SAVANI/Primary Examiner, Art Unit 3762                                                                                                                                                                                                        
3/22/2022